Exhibit 10.27
EXECUTION COPY
Haights Cross Communications, Inc.
Separation and Release Agreement
     On November 10, 2008 this Separation and Release Agreement (the “Release
Agreement”) by and between Kevin McAliley (the “Employee”), and Haights Cross
Communications, Inc. (the “Company”) is presented to the Employee. This Release
Agreement, executed on the date specified below (the date of execution by the
Employee hereinafter referred to as the “Execution Date”), shall be in full
force and effect as of the Effective Date (as defined below).
RECITAL
     WHEREAS, Employee and the Company agreed to provide the Employee with
severance benefits pursuant to a statement of benefits that was provided to the
Employee on or about August 1, 2007 (the “Severance Letter”), such Severance
Letter being updated to reflect the Employee’s current level of base
compensation; and
     WHEREAS, Employee and Company desire to reach a mutual understanding and
acceptance of the terms and conditions related to Employee’s separation from
employment with Company;
     WHEREAS, the Employee shall cease to be employed by the Company effective
as of November 24, 2008.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained it is hereby agreed as follows:
     1. Separation Date. Employee shall resign as the President and CEO of
Triumph Learning, LLC, a wholly-owned subsidiary of the Company, and as
Executive Vice President of the Company, and cease to be an employee of Company
as of November 24, 2008 (the “Separation Date”) and shall execute and deliver a
letter of resignation to the Company in the form attached as Exhibit A hereto
and dated as of the Separation Date. The Company and Employee agree that the
Employee’s last day in the Company’s offices was October 22, 2008 and thereafter
he will remain available to consult with the Company as reasonably requested by
the Company until the Separation Date.
     2. Severance. In consideration of Employee’s accepting and not revoking
this Release Agreement:
     (a) Company shall pay, via wire transfer, Employee a lump sum of $606,300
subject to expiration of the revocation period described in Section 15 no later
than seven (7) business days following the Separation Date, which amount would
not be due him if he did not execute this Release Agreement. If there is any
inconsistency between the Severance Letter and this

-1-



--------------------------------------------------------------------------------



 



EXECUTION COPY
Release Agreement, this Release Agreement shall control. The payments indicated
in this Section 2(a) hereof shall be net of all other withholdings consistent
with past practices or as otherwise required by law, including, without
limitation, applicable federal and state taxes and shall be in lieu of, and full
satisfaction thereof, any and all payments due pursuant to the Severance Letter.
     (b) If the Employee elects COBRA continuation coverage, then the Company
shall reimburse the Employee for the portion of COBRA continuation coverage
monthly premium in an amount equal to the amount of monthly health and welfare
premiums that the Company pays on behalf of active employees of the Company for
up to eighteen (18) months (the “Benefit Continuation Period”). The Employee
will be responsible for paying the employee portion for the COBRA continuation
premiums. If the Employee becomes eligible to receive health insurance coverage
under another employer’s group health plan at any time during the Benefit
Continuation Period, then the Company’s obligation to pay the Employee portion
of the health and welfare premiums shall immediately cease. The benefits
provided under this Section 2(b) are expressly subject to the Employee electing
COBRA continuation coverage and not being eligible to receive coverage under
another employer’s group health plan.
     (c) Accrued Vacation. The Company shall pay employee accrued but unused
vacation of $22,040 simultaneous with his last payroll amount on November 24,
2008. All amounts due hereunder shall be paid by wire transfer to Employee’s
Chase bank account. ABA routing number 021000021, account number 937016997265.
     3. Release.
     (a) In consideration for, among other things, the payments to be made
pursuant to Sections 2(a) and (2(b), Employee, for himself, his agents, legal
representatives, assigns, heirs, distributes, devisees, legatees,
administrators, personal representatives and executors (collectively, the
“Releasing Parties”), hereby releases and discharges the Company and its present
and past subsidiaries and affiliates, its and their respective successors and
assigns, and the present and past shareholders, officers, directors, employees,
agents and representatives of each of the foregoing (collectively, the
“Releasees”), from any and all claims, demands, actions, liabilities and other
claims for relief and remuneration whatsoever, whether known or unknown, from
the beginning of the world to the date Employee signs this Release Agreement,
excluding any and all claims, demands, actions, liabilities and other claims for
relief and remuneration under the Severance Letter or any other agreement,
whether oral or written, but otherwise including, without limitation, any claims
arising out of or relating to Employee’s employment with and termination of
employment from the Company, for wrongful discharge, for breach of contract, for
discrimination or retaliation under any federal, state or local fair employment
practices laws, including, Title VII of the Civil Rights Act of 1964 (as amended
by the Civil Rights Act of 1991), the Family and Medical Leave Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act,
Employee retirement Income Security Act of 1974, for defamation or other torts
(subject to Sections 8 and 10), for wages, bonuses, incentive compensation,
stock, stock options, vacation pay or any other compensation or benefit and any
claims under any tort or contract (express or implied) theory, and any of the
claims, matters and

-2-



--------------------------------------------------------------------------------



 



EXECUTION COPY
issues which could have been asserted by the Releasing Parties against the
Released Parties in any legal, administrative or other proceeding in any
jurisdiction.
     (b) Exceptions. This Release Agreement does not (i) prohibit or restrict
the Employee from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts, or (ii) preclude Employee from benefiting
from classwide injunctive relief awarded in any fair employment practices case
brought by any governmental agency.
     (c) It is understood and agreed that, with the exception of all obligations
of the Company pursuant to the terms and conditions set forth in any employee
benefit plan, all which shall remain fully binding and in full effect subsequent
to the execution of this Release Agreement in accordance with the terms and
conditions set forth therein, the payment of accrued and unused vacation pay and
payment of accrued and unpaid wages through the Separation Date, the release set
forth in the preceding Section is intended as and shall be deemed to be a full
and complete release of any and all claims that Employee or Releasing Parties
may or might have against Releasees, or any of them, arising out of any
occurrence arising on or before the Execution Date and said release is intended
to cover and does cover any and all future damages not now known to Employee or
which may later develop or be discovered, including all causes of action
therefore and arising out of or in connection with any occurrence arising on or
before the Execution Date.
     4. ADEA Release. By signing and returning this Release Agreement, Employee
acknowledges that Employee:
     (a) has carefully read and fully understands the terms of this Release
Agreement;
     (b) is entering into this Release Agreement voluntarily and knowing that
Employee is releasing claims that Employee has or believes Employee may have
against the Releasees; and
     (c) has obtained advice of counsel with respect to the negotiation and
execution of this Release Agreement.
     5. Returned Property. Employee agrees to return all Company property,
including, without limitation, security card, papers, records and documents in
Employee’s possession to Company immediately. The Company agrees to provide the
Employee access to the Company’s voicemail until December 31, 2008, subject to
Employee’s agreement to forward any business related messages to the Company.
Subject to the confidentiality provisions of Section 7 below, Employee may
retain a copy of his Outlook contact file. Employee may keep his laptop
computer, which has already been cleaned by the Company’s IT personnel. Employee
may use his Verizon Air Card through December 31, 2008.
     6. Injunction. Should Employee violate any of his obligations under this
Release Agreement, the Company may cease making payments and continuing benefits
to the extent

-3-



--------------------------------------------------------------------------------



 



EXECUTION COPY
provided for hereunder without in anyway affecting the continuing validity of
the release set forth in Sections 3 or 4 of this Release Agreement. Employee
agrees that restrictions contained in Section 7 are necessary to protect the
business of the Company and are considered reasonable for such purposes.
Employee agrees that any breach of any provision of Section 7 may cause the
Company substantial and irreparable damages which are difficult to measure.
Therefore, in the event of any such breach or threatened breach, Employee agrees
that, in addition to all other rights and remedies, the Company shall have the
right to immediate injunctive relief.
     7. Confidentiality/Restrictions.
     (a) By employment with Company, Employee has had, or will have, contact
with and gain knowledge of certain confidential and proprietary information and
trade secrets, including without limitation, analyses of Company’s prospects and
opportunities; programs (including advertising); direct mail and telephone
lists, customer lists and potential customer lists; Company’s plans for present
and future developments; marketing information including strategies, tactics,
methods, customer’s market research data; financial information, including
reports, records, costs, and performance data, debt arrangements, holdings,
income statements, annual and/or quarterly statements and accounting records
and/or tax returns; operational information, including operating procedures,
products, methods, service techniques, “know-how”, production plans, plans,
concepts, designs, specifications, trade secrets, processes, methods and
suppliers; technical information, including computer software programs; research
and development projects; product design, processes, inventions, designs, or
discoveries, which information Company treats as confidential. Employee agrees
that Employee will not communicate or disclose to any third party or use for
Employee’s own account, without the written consent of Company, any of the
aforementioned information or material, except as required by law, unless and
until such information or material becomes generally available to the public
through sources other than Employee.
     (b) Employee will deliver to Company all property, documents, or materials
in his possession or custody, of any nature belonging to Company whether in
original form or copies of any kind, including any trade secrets and proprietary
information upon the Separation Date.
     (c) For a period of eighteen months following the Separation Date, Employee
shall not, directly or indirectly (i) solicit, attempt to hire or hire any then
employee or individual who had been an employee in the prior three (3) months of
the Company or of any of its affiliates or (ii) encourage, facilitate or induce
any employee of the Company to terminate their employment with the Company or
any of its affiliates. Notwithstanding the foregoing, Employee shall not be
prohibited from working for an employer that solicits, attempts to hire or hires
any of the foregoing individuals provided Employee is not personally involved in
the hiring process or otherwise consults with individuals who are personally
involved in the hiring process.
     8. Public Statements. Employee hereby agrees that he shall support the
Company in public statements and in dealings with third parties, and will
refrain from making any derogatory or false statements with respect to the
Company or any of its officers, directors, employees, advisors, customers,
shareholders or other related or affiliated parties or any other Releasees.
Company hereby agrees that it shall direct its officers, directors, employees,
advisors,

-4-



--------------------------------------------------------------------------------



 



EXECUTION COPY
shareholders or other related or affiliated parties to support Employee in
public statements and in dealings with third parties, and to refrain from making
any derogatory or false statements with respect to Employee. The Company and the
Employee will refer only to the press release, Exhibit B hereto, and the Company
will confirm Employee’s dates of employment.
     9. Voluntary Assent. Employee hereby represents and agrees that in entering
into this Release Agreement, Employee has relied solely upon Employee’s own
judgment, belief and knowledge and Employee’s own legal and other professional
advisors and that no statement made by or on behalf of Company has in any way
influenced Employee in such regard. It is agreed by each of the parties hereto
that they have read the above and fully understand the terms of this Release
which they voluntarily execute in good faith and deem to be a full and equitable
settlement of this matter.
     10. Press Release. Annexed hereto as Exhibit B is the press release
previously issued by the Company regarding the Employee.
     11. No Assignment. Employee hereby represents and warrants to Company that
Employee has not assigned any claim that Employee may or might have against
Company, from which the Company would otherwise be released pursuant to this
Release Agreement, to any third party.
     12. Entire Agreement. This Agreement constitutes the entire understanding
of the Employee and the Company with respect to the rights and other benefits
that the Employee shall be or may be entitled to. In the event of any conflict
between this Release Agreement and the Severance Letter, or any other agreement,
whether oral or written, to which either Company, or any affiliates of the
Company and Employee are a parties, the provisions of this Release Agreement
shall prevail.
     13. Governing Law. This Release Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflict of laws principles.
     14. Severability. The provisions of this Release Agreement are severable.
If any provision of this Release Agreement is declared invalid or unenforceable,
any court of competent jurisdiction reviewing such provision shall enforce the
provision to the maximum extent permissible under applicable law. Any ruling
will not affect the validity and enforceability of any other provision of the
Release Agreement.
     15. Revocation. Employee acknowledges that he has been given the
opportunity to consider this Release Agreement for at least twenty-one (21) days
before signing it. For a period of seven (7) days from the date Employee signs
this Release Agreement, Employee has the right to revoke this Release Agreement
by written notice to the undersigned. This Release Agreement shall not become
effective or enforceable until the expiration of the revocation period. This
Release Agreement shall become effective on the first business day following the
expiration of the revocation period (the “Effective Date”).

-5-



--------------------------------------------------------------------------------



 



EXECUTION COPY
     16. Notices. All notices and other communications hereunder shall be in
writing and shall be given by electronic mail, hand-delivery to the other party
or by registered or certified mail, overnight courier, return receipt requested,
postage pre-paid addressed as follows:

-6-



--------------------------------------------------------------------------------



 



EXECUTION COPY
If to the Employee:
Kevin McAliley
33 Perry Street
New York, NY 10014
With a copy to:
Steven A. Berger, Esq.
Berger & Webb, LLP
1633 Broadway, 46th Floor
New York, New York 10019
Telephone: (212) 319-1900
Facsimile: (212) 319-2017
sberger@bergerwebb.com
If to the Company:
Paul J. Crecca
Haights Cross Communications, Inc.
10 New King Street
White Plains, NY 10604
with a copy to:
James L. Hauser, Esq.
Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Telephone: (617) 856-8130
Facsimile: (617) 856-8201
jhauser@brownrudnick.com
       or to such other addresses either party shall furnish to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
       17. Counterparts. This Release Agreement may be executed in several
counter-parts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
       18. Waiver. The Employee’s or the Company’s failure to insist upon strict
compliance with any provision hereof, shall not be deemed to be a waiver of such
provision or any other provision thereof.

-7-



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, Company and Employee have executed and delivered this
Release Agreement as of the date first written above.

              /s/ Kevin McAliley               Kevin McAliley    
 
            HAIGHTS CROSS COMMUNICATIONS, INC.    
 
           
By:
  /s/ Paul J. Crecca
 
Paul J. Crecca, Chief Executive Officer and President    

-8-



--------------------------------------------------------------------------------



 



EXECUTION COPY
Exhibit A
Letter of Resignation
October 31, 2008
Board of Directors
Haights Cross Communications, Inc.
10 New King Street
White Plains, New York

         
 
  Re:   Haights Cross Communications, Inc. and all direct and indirect
subsidiaries (the “Haights Companies”)

Gentlemen:
     I hereby resign from all officer and director positions that I hold, if
any, in all of the Haights Companies, effective immediately.

         
 
  Sincerely,    
 
       
 
       
 
 
 
Kevin McAliley    

-9-



--------------------------------------------------------------------------------



 



EXECUTION COPY
Exhibit B
HAIGHTS CROSS COMMUNICATIONS
PRESS RELEASE

     
Investor Contact:  
   
Mark Kurtz  
   
(914) 289-9480  
   
mkurtz@haightscross.com  
   
   
   
Editorial Contact  
   
Michael Stugrin  
   
(562) 498-6353
  FOR IMMEDIATE RELEASE
mstugrin@earthlink.net  
   

HAIGHTS CROSS COMMUNICATIONS ANNOUNCES
MCALILEY RESIGNATION
White Plains, NY, October 22, 2008 — Haights Cross Communications, Inc.
announced today that Kevin McAliley has resigned as President and Chief
Executive Officer of Triumph Learning. Paul Crecca, Haights Cross President and
Chief Executive Officer, said: “It is with disappointment that I announce that
Kevin McAliley has resigned his position as CEO of Triumph Learning. I would
like to thank Kevin for his outstanding service to Triumph Learning and wish him
well in the future. With his many talents, I am sure he will be highly
successful in his next endeavor.” McAliley became President and CEO of Triumph
Learning in October 2001. Under his leadership, Triumph has grown dramatically
to become a leading supplemental educational publishing company. McAliley said:
“I thank Haights Cross for the wonderful opportunity that I have had to build
Triumph Learning. I have enjoyed the past eight years enormously. Most important
was the chance to work with colleagues whom I believe are among the most
talented in the industry. It has been a pleasure and honor to co-create Triumph
with them and with the team at Haights Cross. Triumph Learning has enormous
strengths as the market leader in standards-based instruction.”
About Haights Cross Communications:
Founded in 1997 and based in White Plains, NY, Haights Cross Communications is a
premier educational and library publisher dedicated to creating the finest
books, audio

-10-